DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-9 are currently pending.
Claim 1 has an objection.
Claims 1-9 are currently rejected.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112, first paragraph, for scope of enablement.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed recitation of a use.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al., International Patent Publication WO 2015/034860 A1.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wondraczek et al., U.S. Patent Application Publication US 2016/0229742 A1.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al., U.S. Patent Application Publication US 2015/0274581 A1 in view of Durschang et al., U.S. Patent Application Publication US 2013/0295523 A1.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 22 May 2015. It is noted, however, that applicant has not filed a certified copy of the DE 10 2015 108171.7 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  minor typographical errors.
Claim 1, line 6 recites the components “SiO2, Al2O3, Li2O, K2O”, proper subscripting should be utilized such as “SiO2, Al2O3, Li2O, K2O”.
Claim 1, line 9, in two places recites the temperature and the time at the first heat treatment as “TW1” and “tW1”. However, in the specification the temperature and the time of the first heat treatment utilize subscripting “TW1” and “tW1” as seen on page 4 line 3. The claims should be amended to reflect the subscripting of the specification.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lithium silicate glass ceramic having a glass composition comprising in terms of weight percentages: 50-80% of SiO2, 0.5-11% of a nucleating agent (P2O5), 0-11% of Al2O3, 10-25% of Li2O, 0-13% of K2O, 0-1% of Na2O, 0-20% of ZrO2, 0-10% of CeO2, 0-8% of Tb4O7, optionally 0-20% of alkaline earth metal oxides, 0-6% of the recited additives: B2O3, MnO2, Fe2O3, V2O5, TiO2, Sb2O3, ZnO, SnO2, and fluorides, and 0-5% of rare earth oxides: La2O3, Pr2O3, Nd2O3, Pm2O3, Sm2O3, Eu2O3, Gd2O3, Dy2O3, Ho2O3, Er2O3, Tm2O3, Yb2O3, and Lu2O3; where the lithium silicate glass ceramic comprises a surface compressive stress.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all lithium silicate glass ceramics comprising SiO2, Al2O3, Li2O, K2O, at least one nucleating agent, and at least one stabilizing agent, wherein the form body has a surface compressive stress.
	B) The nature of the invention:
	The invention relates to a lithium silicate glass ceramic form body where the precursor glass contains a nucleating agent, the glass has a specific composition as disclosed in the instant specification. The precursor glass undergoes multiple heat treatments to create glassy and crystalline phases, and then the glass ceramic form body undergoes multiple ion exchange processes to achieve the form body comprising a surface compressive stress.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass ceramic form body or the precursor glass based solely on the form body comprising any amounts of SiO2, Al2O3, Li2O, K2O, a nucleating agent, and a stabilizer and having a surface compressive stress.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the precursor glass and the lithium silicate glass ceramic can in many cases can be predicted.  However, generally the composition of  precursor glass and the resultant glass ceramic described only by limited qualitative compositional components and its physical properties is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass ceramic with the properties required by the instant claims (see specification page 2, line 32 to page 5, line 18, page 7, line 26 to page 8, line 21, page 10, lines 1-9, and page 14, line 33 to page 15, line 4).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a form body comprising a lithium silicate glass ceramic having a surface compressive stress exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a lithium silicate glass ceramic exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass ceramic form body having the required properties outside of the compositions indicated as being enabled. Making or using a glass ceramic form body having a surface compressive stress; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass ceramic form body composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 2, 3, and 6-9 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 provides for the use of paste, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Examiner’s Comment
In regards to claim 9, the Examiner suggests to overcome the above 35 USC § 112(b) or second paragraph and  35 USC § 101  rejections amending claim 9 to read:
“Utilizing a paste comprising at least one alkali metal salt for coating a blank of the lithium silicate glass ceramic material, according to claim 1.”
However, that could also result in claim 9, not further limiting claim 1 since in claim 1, section (iii), the claim already recites that a paste coats at least a portion of the blank, wherein the paste comprises a salt of at least 1 alkali metal ion. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al., International Patent Publication WO 2015/034860 A1.
This rejection is over the International Patent Application because this reference qualifies as prior art under 35 U.S.C. 102(a)(1).  However, for convenience, the paragraph numbers of the English language equivalent U.S. Patent Application Publication US 2015/0274581 A1 will be cited below.
As to claim 1, Beall et al. disclose that lithium silicate glass ceramics are used in dental crowns, overlay, and bridges.  See Abstract and the entire specification, specifically, paragraph [0003] to [0005] and [0091]. Beall et al. disclose that the glass ceramic may undergo a chemical strengthening process to strengthen the glass ceramic and this is done by ion exchange. See paragraph [0007]. Beall et al. disclose that the glass undergoes a heat treatment to form lithium silicate crystals to form the glass ceramic. See paragraphs [0008], [0056], [0089], and [0128]-[0130]. Beall et al. disclose that the glass ceramic can further be ion exchanged to create a surface compressive stress by exchanging smaller ions with larger ions such as exchanging the Li+ in the glass ceramic for larger alkali metal ions. See paragraphs [0057], [0092], and [0127]-[0129].
As to claim 2, Beall et al. disclose that the ion change process includes exchanging the smaller Li+ with the larger alkali metal ions selected from Na+, K+, Cs+, and Rb+. See paragraphs [0092], [0093], and [0127].
As to claim 3, Beall et al. disclose that the starting glass composition includes 0-10 wt% of ZrO2. See paragraph [0017]. The instant specification discloses that ZrO2 is used as a stabilizer.
As to claim 8, Beall et al. disclose that the ion exchanged surface layer depth  can be greater than or equal to 10µm, greater than or equal to 20, and even greater than or equal to 40µ. See paragraphs [0057], [0127], and [0131]. 
Since the glass ceramic of the reference is the same as those claimed herein it follows that the glasses of Beall et al. would inherently possess the properties as related to the vol% of crystallization and percentage of ion exchange as recited in claims 6, 7, and 8. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim 1 defines the product by how the product was made, see sections (i)-(iv) of claim 1.  Thus, claim 1 is product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a glass ceramic form body that has undergone an ion exchange process to form a surface compressive stress.  The reference suggests such a product.  See paragraphs [0092], [0093], and [0127] of Beall et al.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wondraczek et al., U.S. Patent Application Publication US 2016/0229742 A1.
As to claim 1, Wondraczek et al. disclose that lithium silicate glass ceramics are used in dental crowns, overlay, bridges, and other dental products.  See Abstract and the entire specification, specifically, paragraph [0002]. Wondraczek et al. disclose that the glass ceramic may undergo a chemical strengthening process to strengthen the glass ceramic and this is done by ion exchange. See paragraphs [0006]-[0008] and [0047]-[0049]. Wondraczek et al. disclose that the glass undergoes a heat treatment to form lithium silicate crystals to form the glass ceramic. See paragraphs [0086]-[0090]. Wondraczek et al. disclose that the glass ceramic can further be ion exchanged to create a surface compressive stress by exchanging smaller ions with larger ions such as exchanging the Li+ in the glass ceramic for larger alkali metal ions. See paragraphs [0006]-[0008], [0047]-[0049], and [0054]-[0055].
As to claim 2, Wondraczek et al. disclose that the ion change process includes exchanging the smaller Li+ with the larger alkali metal ions selected from Na+, K+, Cs+, and Rb+. See paragraphs [0047]-[0049] and [0054]-[0055].
As to claim 3, Wondraczek et al. disclose that the starting glass composition includes 8-12 wt% of ZrO2 where ZrO2 is a stabilizer. See paragraph [0026]. 
As to claim 4, Wondraczek et al. disclose that the precursor glass comprises in terms of weight %: 50-80% SiO2, 0.5-11% of a nucleating agent, such as P2O5, 0-10% of Al2O3, 10-2% of Li2O, 0-3% of K2O, 0-1% of Na2O, 0-20% of ZrO2, 0-10% of CeO2, 0-8% of Tb4O7, 0-20% of alkaline earth metal oxides, and 0-10% of the combination of B2O3, SnO2, and ZnO. See paragraphs [0009]-[0017]. 
As to claim 5, Wondraczek et al. disclose that the glass has the following constituents in terms of weight percentages: 58.1±2 of SiO2, 5 ± 1.5 of P2O5, 4± 2.5 of Al2O3, 16.5 ±4 of Li2O, 2± 0.2 of K2O, 10± 0.5 of ZrO2, 0-3% of CeO2, 0-3% of Tb4O7, and 0-0.5% of Na2O. See paragraphs [0018]-[0026]. 
As to claims 6 and 7, Wondraczek et al. disclose that after the heat treatments the glass ceramic form body comprises 20-65% by volume glass and 35-80% by volume crystals. See paragraphs [0122]-[0123].
As to claim 8, Wondraczek et al. disclose that the ion exchanged surface compressive stress layer has different percentages of ions replacing the Li+ ions based on the depth of the layer. At 10µm of depth, the percentage of ions exchange is 5-20%, at between 8µm and 12µm the percent of exchanges ions is 5-10%, at between 12µm and 14µm the percent of exchanges ions is 4-8%, and at between 14µm and 18µm the percent of exchanges ions is 1-3%. See paragraph [0044].
As to claim 9, Wondraczek et al. disclose that the exchange uses alkali metal salts such as KNO3 and NaNO3. See paragraphs [0054]-[0058].
Claim 1 defines the product by how the product was made, see sections (i)-(iv) of claim 1.  Thus, claim 1 is product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a glass ceramic form body that has undergone an ion exchange process to form a surface compressive stress.  The reference suggests such a product.  See paragraph [0044] of Wondraczek et al.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al., U.S. Patent Application Publication US 2015/0274581 A1 in view of Durschang et al., U.S. Patent Application Publication US 2013/0295523 A1. 
	Beall et al. teach a glass ceramic having the following composition in terms of weight  percentages: 68-72% of SiO2, 5-12.5% of Al2O3, 8-15% of Li2O, 0-5% of Na2O, 0-5% of K2O, >0-5% of P2O5, 0-10% of ZrO2, 0-4% of TiO2, 2-12% of B2O3, 0-8% of alkaline earth metal oxides, and >0-4% of colorants selected from: V2O5, Cr2O3, TiO2, MnO2, NiO, ZnO, CuO, WO3, CoO, and rare earth oxides.  See Abstract and the entire specification, specifically, paragraphs [0009]-[0018], [0048]-[0054], and [0094]-[0107], and above anticipation rejection. Beall et al. teach that the glass uses a nucleating agent and heat treatments to crystallize to become a glass ceramic. See paragraph [0091]. Beall et al. teach that the Li+ ions in the glass are exchanged for larger alkali metal ions such as Na+ and K+ ions, which creates a surface compressive stress. See paragraphs [0003], [0057], [0091], [0092], and [0127], and [0131]. Beall et al. teach that the surface compressive stress has a depth of at least 10µm and even at least 40µm. See paragraph [0057].
Beall et al. fail to specifically teach that the glass comprises 0.5-6 wt% of Tb4O7. Beall et al. does teach that the glass may comprise >0-4% of rare earth oxides.
Durschang et al. teach a similar glass ceramic body for dental products. See paragraphs [0001], [0009], [0087], and [0088]. Durschang et al. teach that the glass composition comprises in terms ow weight percentages: 50-75% of SiO2, 10-25% of Li2O, 5-30% of a stabilizer which includes ZrO2, HfO2, GeO2, La2O3, Y2O3, CeO2, TiO2, and ZnO, 0-8% of Na2O and/or K2O, 0-8% of Al2O3, and 0-15% of additives, which include 1-10% of nucleating agents: P2O5, TiO2, and SnO2, 0.1-5% of fluorescent agents which includes Bi2O3 and rare earth oxides, 0.1-6% of coloring agents which includes Fe2O3, TiO2, CeO2, CuO, Cr2O3, CoO, NiO, MnO2, Se, Ag2O, In2O3,Au, V2O5, Nd2O3, Pr2O3, Sm2O3, Eu2O3, Tb4O7, Dy2O3, Ho2O3, Er2O3, and Y2O3, and 0.1-5%  other additives that include B2O3, P2O5, fluorides, Na2O, BaO, SrO, CaO, MgO, ZnO, Y2O3, TiO2, Nb2O5, Ta2O5, and La2O3.  See paragraphs [0007], [0013], and [0074]-[0080]. Durschang et al. teach that the glass material has excellent strength. See paragraph [0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a glass ceramic form body for a dental product of Beall et al. as suggested by Durschang et al. because the resultant ion exchanged dental form body would have the high strength of Beall et al. while exhibiting the colors as provide by Durschang et al.
Claim 1 defines the product by how the product was made, see sections (i)-(iv) of claim 1.  Thus, claim 1 is product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a glass ceramic form body that has undergone an ion exchange process to form a surface compressive stress.  The reference suggests such a product.  See paragraphs [0092], [0093], and [0127] of Beall et al.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. 
Applicants argue that the amendments to claim 1 overcome the prior art rejections. This is not persuasive since Beall et al.,  Wondraczek et al., and Beall et al. in view of Durschang et al. meet the compositional limitations of the instant claims while additionally having a compressive stress layer at the surface. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
27 August 2022